                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
MICHAEL A. SCHLAGENHAFT,

                          Plaintiff,
      v.                                           Case No. 18-cv-2022-pp

BROWN COUNTY JAIL,

                        Defendant.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
 WITHOUT PREPAYING FILING FEE (DKT. NO. 2), SCREENING COMPLAINT
(DKT. NO. 1) AND REQUIRING PLAINTIFF TO FILE AMENDED COMPLAINT
______________________________________________________________________________

      At the time he filed his complaint, the plaintiff was a Wisconsin pre-trial

detainee in the Brown County Jail;1 representing himself, he filed a complaint

under 42 U.S.C. § 1983 alleging that the defendant violated his civil rights at

the Brown County Jail. Dkt. No. 1. This decision resolves the plaintiff’s motion

for leave to proceed without prepayment of the filing fee, dkt. no. 2, and

screens his complaint, dkt. no. 1.

I.    Motion for leave to proceed without prepaying the filing fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act applies to this case because the plaintiff

was incarcerated when he filed his complaint. 28 U.S.C. §1915. That law allows

a court to give an incarcerated plaintiff the ability to proceed with his case

without prepaying the civil case filing fee, if he meets certain conditions. One of


1
 The Wisconsin Department of Corrections inmate locator web site indicates
that the plaintiff now is incarcerated at the Columbia Correctional Institution.
https://appsdoc.wi.gov/lop/detail.do.
                                         1

           Case 2:18-cv-02022-PP Filed 07/14/20 Page 1 of 9 Document 10
those conditions is that the plaintiff pay an initial partial filing fee. 28 U.S.C.

§1915(b). Once the plaintiff pays the initial partial filing fee, the court may

allow the plaintiff to pay the balance of the $350 filing fee over time, through

deductions from his prisoner account. Id.

      On December 28, 2018, the court ordered the plaintiff to pay an initial

partial filing fee of $ 0.70. Dkt. No. 5. On January 29, 2019, the plaintiff filed a

letter explaining that he could not pay the amount. Dkt. No. 8-1. The court is

satisfied that the plaintiff neither has the assets nor the means to pay. See 28

U.S.C. § 1915(b)(4). The court will waive the initial partial filing fee and require

the plaintiff to pay the filing fee over time in the manner explained at the end of

this order.

II.   Screening the plaintiff’s complaint

      A.      Federal Screening Standard

      The law requires the court to screen complaints brought by prisoners

seeking relief against a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the plaintiff raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      To state a claim, a complaint must contain enough facts, accepted as

true, that they make the complaint “plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads


                                           2

           Case 2:18-cv-02022-PP Filed 07/14/20 Page 2 of 9 Document 10
factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

      To state a claim under 42 U.S.C. §1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or laws of the

United States and whoever deprived him of that right was acting under color of

state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir.

2009) (citing Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861 (7th Cir.

2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court gives a

pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

      B.      The Plaintiff’s Allegations

      The plaintiff states that the Brown County Jail inmate handbook

specified that inmates would be provided access to showers daily, unless they

were in administrative confinement or disciplinary/special needs units, in

which case they would get one shower per week. Dkt. No. 1 at 2. The plaintiff

explains that his administrative confinement order stated that he would not be

allowed out for a secured or unsecured shower and that he would not have

access to his sink water. Id. at 2-3. The plaintiff alleged that his last shower

was on November 21, 2018 (he filed his complaint December 26, 2018). Id. at

1. The plaintiff explains that he filed an inmate grievance regarding the issue

because denial of a shower and access to sink water is a violation of prison


                                            3

           Case 2:18-cv-02022-PP Filed 07/14/20 Page 3 of 9 Document 10
policy. Id. at 2. He says that on December 3, 2018, the Brown County Jail

concluded that his inmate grievance (presumably about the denial of showers

and sink water) was “unfounded and closed.” Id. at 3. The plaintiff believes that

this occurred in retaliation for his behavior and conduct tickets and says that

it is cruel and unusual punishment. Id. For relief, the plaintiff seeks monetary

damages and a hand-written apology from the owner of the jail, as well as a

written agreement that “these methods/orders of [corporal] conditions of

confinement & cruel and unusual punishment will cease to further proceed in

the future against any and all inmates.” Id. at 4.

      C.      The Court’s Analysis

      The Eighth Amendment prohibits “cruel and unusual” punishment U.S.

CONST. AMEND. VIII. “Jail officials violate the Eighth Amendment if they are

deliberately indifferent to adverse conditions that deny ‘the minimal civilized

measure of life's necessities’ . . . including adequate sanitation and personal

hygiene items.” Budd v. Motley, 711 F.3d 840, 842 (7th Cir. 2013) (internal

citations omitted). The jail official must be “aware of facts from which the

inference could be drawn” and “he also must draw the inference.” Moore v.

Germaine, No. 18-cv-01378-JPG, 2018 WL 4027575, at *2 (S.D. Ill. Aug. 23,

2018). While a pretrial detainee’s conditions-of-confinement claim arises under

the Fourteenth Amendment Due Process Clause, rather than the Eighth

Amendment’s prohibition against cruel and unusual punishment, there is

“little practical difference between the two standards.” Velez v. Johnson, 395




                                        4

           Case 2:18-cv-02022-PP Filed 07/14/20 Page 4 of 9 Document 10
F.3d 732, 735 (7th Cir. 2005) (quoting Weiss v. Cooley, 230 F.3d 1-27, 1032

(7th Cir. 2000)).

      The plaintiff’s complaint cannot proceed as it is for two reasons. First,

the plaintiff cannot sue the Brown County Jail under §1983. Gill v. Brown Cty.

Jail, No. 17-CV-873-PP, 2018 WL 3014834, at *3 (E.D. Wis. June 15, 2018).

The Brown County Jail is a part of Brown County, not a free-standing legal

entity that can be sued in its own right. Gambrell v. Brown Cty. Jail Health

Servs., No. 15-C-1146, 2015 WL 6873229, at *2 (E.D. Wis. Nov. 9, 2015)

(holding that Brown County Jail is neither a “suable entit[y] under § 1983” nor

a “legal entit[y] separate from the county government and therefore not subject

to suit”). The Brown County Jail is not a proper defendant.

      Second, although the plaintiff may have a “conditions of confinement”

claim regarding the denial of a shower and access to cleaning water for a period

of time, he has not identified who was responsible for imposing these

unsanitary conditions or what injury he suffered as a result of the unsanitary

conditions. Section 1983 limits liability to jail officials who are personally

responsible for a constitutional violation. See Burks v. Raemisch, 555 F.3d

592, 595-96 (7th Cir. 2009). To be liable, the individual defendant must have

caused or participated in a constitutional violation. See Hildebrandt v. Ill. Dept.

of Nat. Res., 347 F.3d 1014, 1039 (7th Cir. 2003). For the plaintiff to proceed

on these claims, he must identify the specific people who imposed his

administrative confinement orders, or who denied him access to a shower and

to the water in his sink.


                                         5

         Case 2:18-cv-02022-PP Filed 07/14/20 Page 5 of 9 Document 10
      The plaintiff also hasn’t explained what injury he suffered from the denial

of showers and access to water. He doesn’t explain how long he was forced to

go without a shower or without the means to wash himself. He does not say

what happened to him as a result of being unable to take a shower or wash

himself. The plaintiff notes that it is a violation of prison policy to deny showers

and access to water, but violation of a prison policy alone does state a

constitutional claim. The Seventh Circuit has held that violation of an

administrative rule “is not the same thing as the violation of the Constitution.”

White v. Henman, 977 F.2d 292, 295 (7th Cir. 1992). “[A] prison’s

noncompliance with its internal regulations has no constitutional import . . . .”

Rivera v. Davis, 50 Fed. App’x 779, 780 (7th Cir. 2002).

      The court will allow the plaintiff to file an amended complaint. When

writing his amended complaint, the plaintiff should provide the court with

enough facts to answers to the following questions: 1) Who—which specific

individuals—violated his constitutional rights?; 2) How did each person violate

his rights?; 3) Where did each person violate his rights?; and 4) When did each

person violate his rights? The plaintiff’s complaint does not need to be long or

contain legal language or citations to statutes or cases, but it does need to

provide the court and each defendant with notice of what each defendant

allegedly did to violate the plaintiff’s rights. If the plaintiff does not know the

names of the people who signed the administrative confinement orders or who

denied him showers and access to washing, he may refer to them as “John




                                          6

         Case 2:18-cv-02022-PP Filed 07/14/20 Page 6 of 9 Document 10
Doe” or “Jane Doe” and then describe them—Jane Doe security chief, or John

Doe male guard working the first shift on the X unit, etc.

      The court is enclosing a copy of its complaint form and instructions. The

plaintiff should write the word “AMENDED” in front of the word “COMPLAINT”

at the top of the first page, and then put the case number for this case—18-CV-

2022—in the field for “Case Number.” He must list all the defendants in the

caption of the complaint. He must use the spaces on pages two and three to

allege the key facts that give rise to the claims he wishes to bring, and to

describe which defendants he believes committed the violations that relate to

each claim. If the space is not enough, he may use up to five additional sheets

of paper (putting page numbers on each additional page). The amended

complaint takes the place of the prior complaint and must be complete in itself.

Plaintiff cannot simply say, “Look at my first complaint for further

information.” See Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No.

84, 133 F.3d 1054, 1056-57 (7th Cir. 1998).

      If the plaintiff files the amended complaint by the deadline, the court will

screen it under 28 U.S.C. §1915A. If the plaintiff no longer wishes to proceed

with this case, he need not do anything. If the plaintiff does not file the

amended complaint in time for the court to receive it by the date the court

provides below, the court will dismiss the case without further notice or

hearing.




                                         7

           Case 2:18-cv-02022-PP Filed 07/14/20 Page 7 of 9 Document 10
III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepayment of the filing fee. Dkt. No. 2. The court ORDERS that the agency

that has custody of the plaintiff must collect from his institution trust account

the $350 balance of the filing fee by collecting monthly payments from the

plaintiff's prison trust account in an amount equal to 20% of the preceding

month's income credited to the plaintiff’s trust account and forwarding

payments to the clerk of court each time the amount in the account exceeds

$10 in accordance with 28 U.S.C. §1915(b)(2). The agency must clearly identify

the payments by the case name and number. If the plaintiff transfers to

another county, state or federal institution, the transferring institution shall

forward a copy of this order, along with the plaintiff's remaining balance, to the

receiving institution.

       The court ORDERS that the plaintiff must file an amended complaint

that complies with the instructions in this decision. The court ORDERS that

the plaintiff must file the amended in time for the court to receive it by the end

of the day on August 31, 2020. If the court does not receive an amended

complaint by the end of the day on August 31, 2020, the court will dismiss the

case on the next business day.

       The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions[1] must submit all correspondence and case filings to



 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
[1]

Correctional Institution, Waupun Correctional Institution, Dodge Correctional
                                         8

         Case 2:18-cv-02022-PP Filed 07/14/20 Page 8 of 9 Document 10
institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

      PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the case.

      The court advises the plaintiff that, if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to prosecute. The parties must notify the clerk of

court of any change of address. Failure to do so could result in orders or other

information not being timely delivered, thus affecting the legal rights of the

parties.

      Dated in Milwaukee, Wisconsin this 14th day of July, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                         9

           Case 2:18-cv-02022-PP Filed 07/14/20 Page 9 of 9 Document 10
